DETAILED ACTION
This Office Action is in response to the amendment filed 6/28/2022.  Claims 1-6 are pending in this application.  Claims 1, 5, and 6 are independent claims.  This Office Action is made final.

Claim Objections
Claim 4 is objected to because of the following informalities: the claim does not end with a period, but has a period at line 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

As per Claim 2, it recites "the first processing" in line 1, and “the first node” in lines 4 and 6.  There is insufficient antecedent basis for these limitations in the claim.
Additionally, the claim recites obtaining “an operation result” based on “a value held by the first node”.  It is unclear if this “operation result” is meant to antecedently refer to the “operation result” recited in Claim 1, and if the “value held by the first node” is meant to antecedently refer to the “value” stored in each of the N nodes as recited in Claim 1.
Finally, the claim recites “a value held by the first node is divided by 2 with the order of a previous last operation result as a first”, as well as “an average operation of previous first and subsequent operation results is performed”.  These limitations are grammatically unclear and the Examiner is unable to determine their meaning.  Moreover, there is insufficient antecedent basis for “previous first and subsequent operation results” in the claim.

As per Claim 3, it recites “the node” in line 4.  It is unclear to which node this limitation antecedently refers.
The claim additionally recites “an average operation of previous first and subsequent operation results is performed”.  This limitation is grammatically unclear and the Examiner is unable to determine its meaning.
The claim additionally recites “an average operation of two consecutive operation results is performed in the order of previous operation results.”  There is insufficient antecedent basis for “two consecutive operation results” and “the order of previous operation results” in the claim.

As per Claim 4, it recites "the plurality of nodes " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Additionally, the claim recites performing “average processing” in line 3.  It is unclear if this “average processing” is meant to antecedently refer to the “first averaging processing” recited in Claim 1

Response to Arguments
Applicant states on page 7 of the Remarks filed 6/28/2022, that claim 4 has been amended to address the claim objection.  
However, the Examiner notes that claim 4 has not been amended.  Accordingly, the objection to claim 4 is maintained as presented above.

Applicant states on page 7 of the Remarks with respect to the claim rejections under 35 U.S.C. 112, that the claims have been amended to more particularly point out and distinctly claim the subject matter.
However, the Examiner notes that dependent claims 2-4 have not been amended.  Accordingly, the rejection(s) of claims 2-4 are maintained and/or updated as presented in the above claim rejections.

Applicant’s arguments with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  Specifically, the Examiner agrees that the independent claims are integrated into a practical application under Step 2A, Prong Two of the USPTO current eligibility guidance.  The corresponding claim rejections under 35 U.S.C. 101 have been withdrawn. 

Allowable Subject Matter
Claims 1, 5, and 6 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest found prior art is Jia (US 2008/0183779) and Zhang et al. (US 2020/0175370).  Jia discloses performing a reduce operation, e.g. ALLREDUCE, on a parallel computing system comprising a non-power-of-two number of processes, wherein the processes are divided into subgroups and further organized based on whether the subgroup(s) comprise an even or odd number of processes, and local reduce operations are then performed.  Zhang discloses performing a gradient computation in a plurality of nodes, wherein each node maintains a list of neighbor nodes, wherein each node holds a number and communicates the number to a second node, and each pair of nodes performs an averaging operation on the held number and the received number. 
However, neither reference teaches that each node obtains a size value of the number of nodes in the parallel computing apparatus, determines whether the number of nodes is not equal to 2n and is an odd number, and performing averaging operations based on the determination comprising dividing a single value by two when the node is a last (i.e. particular) odd numbered node.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182